Per Curiam.
It is evident from the briefs and.unsatisfactory record in the case that plaintiffs replevied this property, which was sold on contract for $495, when only $20 remained unpaid. The only error alleged is that the court allowed defendant to take a verdict for the value of the property. In reply to a special question, the jury found that defendant suffered loss or damage, over and above the just amount left due on the contract, to the amount of $37.50. If this was the value less the amount unpaid, appellants are in no position to complain. Upon judgment of nonsuit or discontinuance, defendant was entitled either to a return of the property, or its value, less what was still due.
Judgment affirmed.